Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 6/30/21 is acknowledged.  Claims 3-5, 8-17 and 19-22 were canceled.  Claims 1-2, 6-7 and 18 are pending and are under examination. 
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior claim objections are withdrawn. 
Drawings
In light of applicant’s claim amendments, the prior drawing objections are withdrawn.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below; and new rejections follow.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 18 are rejected because “a light source that transmits a light beam through the first position and the second position” is unclear.  The Office suggests amending the claim language to recite “a light source that transmits a light beam through the sample holder in the first position and later in the second position”. 
Claims 1 and 18 are rejected because “a light detector opposed to the light source” is unclear.  The Office suggests amending the claim language to recite “a light detector on the opposite side of the light source”. 
The prior rejection of claim 1 is modified and maintained because “a first plurality of magnets with at least two magnets on opposite sides of the light beam” and “a second plurality of magnets with at least two magnets on opposite sides of the light beam” is unclear.  Because the claim is directed to a device, e.g., a structure, the claim limitations should structurally further define the claimed invention.  In light of applicant’s drawings in fig. 3 and 6, for example, to structurally further define the claimed invention, the Office suggests amending the claim language to recite “a first plurality of magnets with at least two magnets on opposite sides of the sample” and “a second plurality of magnets with at least two magnets on opposite sides of the sample holder”.  
The prior rejection of claim 18 is modified and maintained because “a first plurality of magnets with at least two magnets on opposite sides of the light beam” and “a second plurality of magnets with at least two magnets on opposite sides of the light beam” is unclear.  See claim 1 above. 

the intensity of the light beam received when altered in the second manner” (see last paragraph of each claim), raises an antecedent basis issue.  The Office recommends amending “the intensity” to “an intensity”. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimberg et al. (“Grimberg,” US Pub. No. 2015/0377857, previously cited).
As to claims 1 and 18, Grimberg discloses a diagnostic device (or system) comprising: 
a sample holder (e.g., 160 in fig. 11), moveable between a first position (occurs when Grimberg’s blood sample is between the “HIGH” and “LOW” magnetic positions by moving the blood sample adjacent the one or more fixed position magnets 162 to provide a substantially strong magnetic field to the blood sample 160. In this position, the magnets are on opposite sides of the light beam; [0031] and [0048]) and a second position (occurs when blood sample is moved away from the one or more fixed position magnets 162 to a position that provides a zero-to-near-zero magnetic field to the blood sample 160.  In this position, the magnets are on opposite sides of the light beam; [0031] and [0048]) and holding a biofluid sample (e.g., blood sample);
a light source (laser 154) that transmits a light beam through the first position and the second position; 

a discernment area at the second position, the discernment area defined by a second plurality of magnets (see magnets in figs. 2 and 3) with at least two magnets on opposite sides of the light beam to generate a second magnetic field that transects the light beam in a second direction to alter the light beam in a second manner when the biofluid sample within the sample holder is in the second position (see e.g., 162 in fig. 11 and [0030] et seq. describing the position of the magnets in the “HIGH” and “LOW” positions); and 
a light detector (e.g., detector 164 in fig. 11) opposed to the light source that receives the light beam altered in the first manner under the first magnetic field when the sample holder is in the first position and altered in the second manner under the second magnetic field when the sample holder is in the second position (e.g., [0030] et seq.); and
a controller programmed to execute instructions to: with the sample holder in the first position, collect, via the light detector, the light beam altered in the first manner under the first magnetic field and determine whether a crystal is present in the biofluid sample based on the intensity of the light beam received when altered in the first 
if the crystal is determined to be present in the biofluid sample, then with the sample holder moved to the second position, collect, via the light detector, the light beam altered in the second manner under the second magnetic field and discern a type of the crystal that is present in the biofluid sample based on the intensity of the light beam received when altered in the second manner (e.g., difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, [0030].  The comparison to thresholds or sample results is discerning the type of crystal). 
	As to claim 2, see permanent magnets in e.g., [0008] et seq. of Grimberg. 
As to claim 6, see at least four magnets in e.g., figs. 1-3, 7, 8 and [0032] et seq. of Grimberg. For example, in fig. 1, the rotational magnet assembly on each side has 2 magnets of Grimberg.
As to claim 7, paragraph [0008] recites that the first and second rotational magnet holders having one or more permanent magnets of Grimberg. 
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
Please also refer to the response to arguments in the Office Action filed 5/27/21. 
In response to applicant’s argument, “Grimberg . . . does not teach or suggest to one having ordinary skill in the art how to implement at least the detection area and the 
In response to applicant’s argument, “Grimberg discloses identifying malaria in a sample . . . malaria is not a crystal,” the Office does not find applicant’s argument to be persuasive.  As explicitly disclosed in e.g., [0029] of Grimberg, “the example devices and methods employ magneto-optical detection (MOD) of hemozoin to provide an efficient, low cost population screening tool of malaria parasite infection by exploiting the magnetic properties of hemozoin, the parasite's digestive byproduct (malaria pigment).”  Furthermore, as explained in e.g., [0037] of Grimberg, the malaria parasite infection is detected by analyzing for the presence of hemozoin crystals in a sample, which are the parasite's digestive byproduct (malaria pigment). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/8/21